Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Suzuki US Patent Application (20190163413), hereinafter “Suzuki”

Regarding claim 1 Suzuki discloses an image processing system including an information processing device The information processing apparatus includes: a processor; a user interface; a network interface; a first display; and a memory. [Suzuki para 0007] and an image processing device, 
wherein the information processing device comprises a first communication interface, a first display, and a first controller, The PC 12 includes a controller 41, the display 46, an input device 47, and a network I/F 48. [Suzuki para 0100] and 
wherein the image processing device comprises a second communication interface, a second display, and a second controller, the printer 11A further includes a network interface 22 (hereinafter, simply referred to as “network I/F 22”), a display 25, a plurality of remaining sheet amount sensors 26, and a controller 31. [Suzuki para 0043]
wherein, in a case where the image processing device and the information processing device are remotely connected through the first communication interface and the second communication interface, receiving the status information from a target printer via the network interface, [Suzuki para 0010] The printers 11 and the PC 12 are connected to a communication network 13 … The communication network 13 is a local area network (LAN), for example. [Suzuki para 0030] the first controller is configured to: 
periodically transmit a screen update request to the image processing device, processes such as “command,” “respond,” and “request” are implemented by communicating (e.g., transmitting) information specifying a command, response, request, and the like [Suzuki para 0050] the screen update request being a request for screen data, the screen data being used to display a virtual same screen on the first display, the virtual same screen being a screen virtually same as a screen displayed on the second display As illustrated in FIG. 7B, unlike the first display screen, the second display screen does not include the plurality of twelfth objects 112 which are the pictures each representing the remaining sheet amount in the corresponding feeding tray 51. The second display screen is similar, in other respects, to the first display screen illustrated in FIG. 7A [Suzuki para 0133]; and 
receive the screen data transmitted by the image processing device in response to the screen update request, and display, on the first display, the virtual same screen based on the received screen data, When the controller 41 receives the status information (S30: Yes), in S31 the controller 41 executes the display update process. [Suzuki para 0147] and 
wherein, in a case where the image processing device and the information processing device are remotely connected through the first communication interface and the second communication interface, , the printer 11A further includes a network interface 22 (hereinafter, simply referred to as “network I/F 22”), a display 25, a plurality of remaining sheet amount sensors 26, and a controller 31 [Suzuki para 0043] the second controller is configured to: 
in response to receipt of the screen update request from the information processing device, generate the screen data and transmit the generated screen data to the information processing device the PC 12 transmits print data to one of the printers 11 to instruct the printer 11 to print. Subsequently, the PC 12 receives status information from the printer 11 and displays the status information on a display 46. [Suzuki para 0032]; and 
in a case where, after displaying an animation on the second display by selecting images, one by one, from a plurality of still images constituting the animation and displaying the selected images by switching the selected images sequentially, t3he data storage area 45 stores a plurality of types of screen formats (FIGS. 7A to 8B) and a plurality of types of error screens (FIGS. 9A and 9B). [Suzuki para 0108] when an animation same as the animation displayed on the second display is to be displayed continuously, after generating a plurality of pieces of screen data used to display the plurality of still images, respectively, stop generating screen data same as the plurality of pieces of screen data. As illustrated in FIG. 8B, unlike the fourth display screen, the fifth display screen does not include the twelfth objects 112 that are the pictures each representing the remaining sheet amount in the corresponding feeding tray 51. The fifth display screen is similar, in other respects, to the fourth display screen illustrated in FIG. 8A. The fourth display screen and the fifth display screen are each an example of the claimed “second screen”. [Suzuki para 0142]
Regarding Claim 3 Suzuki teaches everything above (see claim1). In addition Suzuki teaches herein the information processing device further comprises a storage, wherein, in a case where a screen displayed on the second display is a screen displaying the animation, the first controller is configured to: receive the plurality of pieces of screen data transmitted by the image processing device one by one in response to the screen refresh request, store the received screen data in the storage, and in a case where an animation same as the animation displayed on the second display is to be displayed on the first display, display an animation using the screen data stored in the storage. Each time the controller 31 has performed a printing process, the controller 31 calculates an average consumption value and stores the calculated average consumption value in the memory 33. [Suzuki para 0086] The PC 12 transmits print data to one of the printers 11 to instruct the printer 11 to print. Subsequently, the PC 12 receives status information from the printer 11 and displays the status information on a display 46. {Suzuki para 0032]

Regarding Claim 4 Suzuki teaches everything above (see claim1). In addition Suzuki teaches wherein the information processing device further comprises a storage, wherein, in a case where a display screen displayed on the second display is a screen displaying the animation, the first controller is configured to: receive all the plurality of pieces of screen data transmitted by the image processing device at once in response to the screen refresh request, store the plurality of pieces of screen data in the storage, and in a case where an animation same as the animation displayed on the second display is to be displayed on the first display, display an animation using the plurality of pieces of screen data stored in the storage. After in S18, S19, S20, S22, S23, or S24 the controller 41 sets the target screen format, as illustrated in FIG. 5A, in S30 the controller 41 waits until receiving status information (S30: NO). When the controller 41 receives the status information (S30: Yes), in S31 the controller 41 executes the display update process [Suzuki para 0147]

Regarding Claim 5 Suzuki teaches everything above (see claim 4). In addition Suzuki teaches wherein, when transmitting the plurality of pieces of screen data, the second controller is configured to transmit information indicating that the plurality of pieces of screen data are included. the controller 41 does not again select the target screen format even when receiving the status information. Accordingly, the first embodiment can more improve the program processing speed of the controller 31 than the configuration in which the controller selects one screen format as the target screen format from among the plurality of types of screen formats each time receiving the status information. As a result, the received status information is displayed more quickly, and the load on the program processing is reduced. [Suzuki para 0186]

Regarding Claim 6 Suzuki teaches everything above (see claim 3). In addition Suzuki teaches wherein, in a case where a display screen displayed on the second screen is a screen displaying the animation, the first controller is configured to stop periodically transmitting of the screen refresh request to the image processing device. the controller 41 determines that the controller 41 can communicate with the target printer (S13: Yes). On the other hand, when the controller 41 does not receive the ACK from the target printer, the controller 41 determines that the controller 41 is unable to communicate with the target printer [Suzuki para 0115]

9. The image processing system according to claim 1, wherein the animation indicates that the image processing device is in particular operation. the first display screen includes a thirteenth object 113, a fourth object 104, and a fifth object 105. The thirteenth object 113 is a text indicating the model name The fourth object 104 includes a picture of the printer 11 and a text “ready for printing”. [Suzuki para 0119]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Wyatt et al., US Patent Application (20120236013), hereinafter “Wyatt”

Regarding Claim 7 Suzuki teaches everything above (see claim 1). In addition Suzuki does not teach but Wyatt teaches wherein, wherein the animation is a blinking image. GPU 240 may then operate in a sparse refresh mode where overall power consumption may be reduced by exploiting the fact that infrequent updates typically require only a small amount of data to be passed from CPU 102 to GPU 240. For example, a blinking cursor 610 may only require the portion of video frame 600a covered by cursor 610 to be updated at a frequency of 0.5 Hz. [Wyatt para 0069]

Suzuki discloses a non-transitory computer-readable storage medium stores computer-readable instructions for an information processing apparatus including: a processor; a display; and a memory storing at least one set of printer information. First and second type printers transmit status information to the information processing apparatus. The status information from the first type printer includes first information. The status information from the second type printer includes second information. The computer-readable instructions, when executed by the processor, cause the information processing apparatus to perform: setting target printer information to one of the at least one set of printer information; receiving the status information from a printer specified by the target printer information; and displaying, when the received status information includes the first information, a first screen on the display; and displaying, when the received status information includes the second information and does not include the first information, a second screen on the display.
Wyatt discloses a method and apparatus for controlling sparse refresh of a self-refreshing display device coupled to a graphics controller are disclosed. The display device includes capabilities to drive the display based on video signals generated from a local frame buffer. The graphics controller may optimally be placed in one or more power-saving states when the display device is operating in a panel self-refresh mode. When exiting the power-saving state to update the image displayed by the display device, a fast-resume initialization routine may be run to reconfigure the GPU when operating in a sparse refresh mode, i.e., where the image being displayed on the display device is updated infrequently. In such cases, the graphics controller may be configured to receive instructions and data from a central processing unit via an alternative low-bandwidth communications path instead of the high-bandwidth communications path used in normal operation.
Prior to the effective date of the invention it would have been obvious to ne skilled in the art to combine the teachings of Suzuki and Wyatt.  Wyatt improves the information processing system by adding blinking items to the second display so that  a user’s experience is improved through better feedback from the system.

Regarding Claim 8 Suzuki teaches everything above (see claim 1). In addition Suzuki does not teach but Wyatt teaches wherein the animation is a blinking cursor. GPU 240 may then operate in a sparse refresh mode where overall power consumption may be reduced by exploiting the fact that infrequent updates typically require only a small amount of data to be passed from CPU 102 to GPU 240. For example, a blinking cursor 610 may only require the portion of video frame 600a covered by cursor 610 to be updated at a frequency of 0.5 Hz. [Wyatt para 0069]

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694